Citation Nr: 1141667	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO. 09-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative disc disease ("DDD") of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The August 2007 rating decision denied service connection for DDD, hypertension, and depression. In his August 2009 Substantive Appeal, the Veteran explicitly stated that the only issue he wished to appeal was entitlement to service connection for DDD. Therefore, the issues of entitlement to service connection for hypertension and depression are not before the Board. 38 C.F.R. § 20.202 (2011).  

In his August 2009 Substantive Appeal, the Veteran requested a video conference hearing before a member of the Board. The Veteran was sent a letter in September 2011 informing him that his video conference hearing was scheduled in October 2011. He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing. Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn. See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

The Veteran's STRs show one instance of treatment for a back problem. In January 1977, it was noted that he had a back injury for two days. However, he subsequently reported in a June 2004 VA treatment record that he had back pain related to his post service career working for 14 years as a nurse's aide. In a second June 2004 VA treatment record, he reported that he was injured at his job as a nurse's aide approximately 5 years prior, which places the onset of his symptoms in 1999. In July 2006, he reported that he took medication for a back injury that happened "several years ago."  In October 2006, he reported to a VA health care provider that his back pain began approximately 15 years prior during an accident that occurred while he was working as a nurse's aide. This places the onset of his symptoms in 1991. He stated that his back symptoms had been "on and off" since that time. At his April 2007 VA examination, he reported that he hurt his back in service while he was lifting ammunition. He also reported injuring his back after service while working as a nurse's aide. Specifically, he stated that he injured his back while transferring a patient. He reported the onset of pain approximately 10 to 15 years prior to the examination, which establishes the year of onset to be between 1992 and 1997. 

Based upon his statements, the injury may have happened at any time between 1991 and 1999. The Veteran's claims file does not contain any treatment records from the time period when he reported hurting his back while working as a nurse's aide. If such treatment records exist, they would be relevant to the Veteran's claim. The RO has not attempted to obtain these private medical records. As these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

However, the Veteran is advised that he must return the release form for the private records. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

To ensure completeness of the record, the RO should ascertain whether the Veteran is in receipt of benefits from the Social Security Administration ("SSA") for his back disability and obtain any outstanding VA treatment records that may exist. 

Because the Veteran injured his back after service and his STRs show that he briefly injured his back in service, the claims file should be returned to the April 2007 examiner if he is available, for an addendum opinion as to whether the post-service injury could have aggravated a disability caused in service. If the April 2007 examiner is no longer available, a new VA examination must be scheduled. 

The Veteran is advised that if he does not report for the examination, his failure to appear may result in a denial of his claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.655 (consequences of failure to report for VA examination). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for any private medical records from when he hurt his back working as a nurse's aide, specifically for the period from 1991 through 1999. The Veteran must return the release form. After the form is received, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2. Ascertain if the Veteran is in receipt of SSA benefits for his back disability. If so, obtain the SSA file. If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with  38 C.F.R. § 3.159(c)(2) and (3). 

3. Review the claims file and ensure the development actions have been conducted and completed. Then, return the claims file to the examiner who conducted the Veteran's April 2007 examination for an addendum opinion as to whether the Veteran's post service injury could have aggravated an injury that occurred in service. If the April 2007 examiner is no longer available, schedule the Veteran for a new examination. The following considerations will govern the opinion or new examination and opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

i) The purpose of the examination is to ascertain whether the Veteran has a back disability as a result of any in-service incident, and whether his post-service back injury aggravated a disability that was caused by service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) Although the examiner must conduct an independent review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's service treatment record from January 1977 which noted a back injury for two days.

ii) The June 2004 and October 2006 VA treatment records where he reported being injured as a nurse's aide. 

iii) The report of the Veteran's April 2007 VA examination. 

d) If a new examination is conducted, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's back disability began during active service, is related to any incident of service, began within one year after discharge from active service, or was aggravated by his post-service back injury.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



